Knickerbocker Vil., Inc. v Lexington Ins. Co. (2019 NY Slip Op 09360)





Knickerbocker Vil., Inc. v Lexington Ins. Co.


2019 NY Slip Op 09360


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Singh, González, JJ.


10637 653665/15

[*1] Knickerbocker Village, Inc., Plaintiff-Appellant,
vLexington Insurance Company, et al., Defendants-Respondents.


Weg & Myers, P.C., New York (Joshua L. Mallin of counsel), for appellant.
Fleischner Potash LLP, New York (Gil M. Coogler of counsel), for respondents.

Order, Supreme Court, New York County (Tanya R. Kennedy, J.), entered on March 28, 2019, which denied plaintiff's request for information about defendant's handling of its other insureds' losses resulting from Superstorm Sandy, unanimously affirmed, without costs.
The court properly denied plaintiff's request to compel disclosure of information about defendants' handling of its other insureds' losses resulting from Superstorm Sandy. The requested discovery is not material and necessary to the prosecution of the claims in this action (see CPLR 3101[a]; Gray v Tri-State Consumer Ins. Company, 157 AD3d 938, 940-941 [2d Dept 2018]; Diaz v City of New York, 140 AD3d 826 [2d Dept 2016]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK